Case: 18-10979    Date Filed: 03/05/2019   Page: 1 of 3


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-10979
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 1:18-cv-00219-TCB

ROBERT L. CLARK,
Macon State Prison,

                                                       Plaintiff-Appellant,

                                   versus

CARROLL COUNTY SHERIFF'S DEPT.,
HARALSON COUNTY SHERIFF'S DEPT.,
DONALD WILSON,
PETER JOHN SKANDALAKIS,

                                                       Defendants-Appellees.

                         ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                               (March 5, 2019)



Before MARCUS, ROSENBAUM, and EDMONDSON, Circuit Judges.
              Case: 18-10979     Date Filed: 03/05/2019    Page: 2 of 3


PER CURIAM:



      Robert Clark, a Georgia prisoner proceeding pro se, appeals the district

court’s dismissal of his complaint filed pursuant to 42 U.S.C. § 1983. Pursuant to

the “three-strikes” provision of the Prison Litigation Reform Act (“PLRA”), 28

U.S.C. § 1915(g), the district court dismissed without prejudice Clark’s complaint.

No reversible error has been shown; we affirm.

      Section 1915 of Title 28 allows indigent prisoners seeking to bring suit to do

so without prepaying fully applicable filing fees. 28 U.S.C. § 1915(a) and (b).

Section 1915(g) -- known as the “three-strikes” provision -- denies that option for

prisoners who, while incarcerated, have initiated at least three earlier lawsuits or

appeals in federal court that were dismissed as frivolous, malicious, or failing to

state a claim “unless the prisoner is under imminent danger of serious physical

injury.” 28 U.S.C. § 1915(g). To qualify for the “imminent danger” exception, a

prisoner plaintiff with three strikes must allege that he is in present, imminent

danger of serious physical injury at the time of filing the complaint. Medberry v.

Butler, 185 F.3d 1189, 1193 (11th Cir. 1999).

      Here, the district court concluded that Clark had filed at least three prior

cases while incarcerated that were dismissed as frivolous, malicious, or for failure


                                           2
               Case: 18-10979     Date Filed: 03/05/2019    Page: 3 of 3


to state a claim. The district court also concluded that Clark was under no current

imminent threat of serious injury.

      On appeal, Clark argues only about the merits of his underlying complaint.

Construed liberally, Clark’s one-page appellate brief raises no challenge to the

district court’s determination that Clark had at least three “strikes” or to the

determination that Clark had failed to allege facts sufficient to satisfy section

1915(g)’s imminent-danger exception. “While we read briefs filed by pro se

litigants liberally, issues not briefed on appeal by a pro se litigant are deemed

abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      AFFIRMED.




                                           3